 Case 2:18-cv-02768-JTF-tmp Document 1 Filed 11/05/18 Page 1 of 5        PageID 1




              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF TENNESSEE
                        WESTERN DIVISION

Ruvye Cowley,                                Case No.:

                Plaintiff,

      vs.

AD Astra Recovery Services, Inc.,            JURY DEMAND
a foreign corporation,

                Defendant.



                                    COMPLAINT

      COMES now the plaintiff, Ruvye Cowley, by and through counsel, and for

her Complaint against the Defendant, pleads as follows:

                                JURISDICTION

   1. This court has jurisdiction under the Fair Debt Collection Practices Act

      (“FDCPA”), 15 U.S.C. §1692k(d) and 28 U.S.C. §§1331,1337.


                                     VENUE

   2. The transactions and occurrences which give rise to this action occurred in

      the City of Memphis, Shelby County, Tennessee.

   3. Venue is proper in the Western District of Tennessee, Western Division.
Case 2:18-cv-02768-JTF-tmp Document 1 Filed 11/05/18 Page 2 of 5       PageID 2




                                   PARTIES

 4. Plaintiff is a natural person residing in City of Memphis, Shelby County,

    Tennessee.

 5. The Defendant, AD Astra Recovery Services, Inc., is a Nevada corporation

    that maintains its principal office in Kansas.


                        GENERAL ALLEGATIONS

 6. Defendant is attempting to collect a consumer type debt allegedly owed by

    Plaintiff to Speedy Cash in the amount of $1,559.00 (“the Alleged Debt”).

 7. On July 26, 2018, Plaintiff obtained her Trans Union credit report and

    noticed the Alleged Debt being reported.

 8. On or about July 31, 2018, Plaintiff submitted a letter to Defendant disputing

    the Alleged Debt.

 9. On August 19, 2018, Continental Finance Company, a prospective lender,

    obtained Plaintiff’s Trans Union credit report.

 10. On August 20, 2018, Capital One Bank USA, a prospective lender, obtained

    Plaintiff’s Trans Union credit report.

 11. On September 25, 2018, Plaintiff obtained her Trans Union credit report

    which showed that Defendant failed or refused to flag the Alleged Debt as

    disputed, in violation of the FDCPA.
Case 2:18-cv-02768-JTF-tmp Document 1 Filed 11/05/18 Page 3 of 5           PageID 3




 12. In the credit reporting industry, data furnishers, such as Defendant,

    communicate electronically with the credit bureaus.

 13. Defendant had more than ample time to instruct Trans Union to flag its trade

    line as disputed.

 14. Defendant’s inaction to have its trade line on Plaintiff’s credit reports

    flagged as disputed was either negligent or willful.

 15. Plaintiff suffered pecuniary and emotional damages as a result of

    Defendant’s actions. Her credit report continues to be damaged due to the

    Defendant’s failure to properly report the associated trade line.


                        VIOLATION OF
           THE FAIR DEBT COLLECTION PRACTICES ACT

 16. Plaintiff reincorporates the allegations of Paragraphs 1 – 15 by reference.

 17. At all relevant times, Defendant, in the ordinary course of its business,

    regularly engaged in the practice of collecting debts on behalf of other

    individuals or entities.

 18. Plaintiff is a "consumer" for purposes of the FDCPA, and the account at

    issue in this case is a consumer debt.

 19. Defendant is a "debt collector" under the Fair Debt Collection Practices Act

    ("FDCPA"), 15 U.S.C. §1692a(6).
 Case 2:18-cv-02768-JTF-tmp Document 1 Filed 11/05/18 Page 4 of 5           PageID 4




   20. Defendant's foregoing acts in attempting to collect this alleged debt violated

      the following provisions of the FDCPA:

         a. 15 U.S.C. §1692e by using false representations or misrepresenting

             the Alleged Debt by reporting credit information which is known to

             be false, including failure to report a disputed debt as disputed.

   21. To date, and a direct and proximate cause of the Defendant’s failure to honor

      its statutory obligations under the FDCPA, the Plaintiff has continued to

      suffer from a degraded credit report and credit score.

   22. Defendant has willfully continued to report false information on the

      Plaintiff’s credit report.

   23. Plaintiff has suffered economic, emotional, general, and statutory damages

      as a result of these violations of the FDCPA.



      WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment

against Defendant for actual and statutory damages, costs, interest, and attorneys’

fees as follows:




   a. Actual damages;

   b. Statutory damages;

   c. Statutory costs and attorneys’ fees; and
 Case 2:18-cv-02768-JTF-tmp Document 1 Filed 11/05/18 Page 5 of 5    PageID 5




  d. Exemplary and punitive damages for Defendant’s willful violation of the

     Fair Debt Collection Practices Act.



DATED: October 24, 2018




                                           By: /s/ Susan Lafferty
                                           Susan Lafferty BPR# 025961
                                           Lafferty Law Firm, P.C.
                                           1321 Murfreesboro Pike, Suite 521
                                           Nashville, TN 37217
                                           (615) 878-1926
                                           (615) 472-7852 (fax)
                                           susanl@laffertylawonline.com
